DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1 and 3-8 are pending. Claim 1 is currently amended. Claim 9 is canceled. The remarks are found persuasive, and the rejections are withdrawn for the reasons indicated below.   
Allowable Subject Matter
Claims 1, 3-8 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the main valve includes a diaphragm which contacts a main valve seat portion and interrupts the primary portion and the secondary portion and a diaphragm plate which is fixed to the diaphragm and communicates the primary portion with the back pressure chamber, and wherein at least two openings of the secondary auxiliary flow path toward the secondary portion are located on an upstream side in relation to a downstream end portion of the diaphragm plate in the flow of the liquid of the secondary portion, which further comprises at least two distally opposed radial through flow paths that respectively exit at the at least two openings”. in combination with the other limitations set forth in the independent claim; and considering the remarks in the response filed on 1/6/2022, page 10-11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753